ACCEPTED
                                                                            12-14-00007-CV
                                                                TWELFTH COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                      3/10/2015 10:55:48 AM
                                                                               CATHY LUSK
                                                                                     CLERK




     No. 12-14-00007-CV
                                                            FILED IN
                                                     12th COURT OF APPEALS
                                                          TYLER, TEXAS
         In the Court of Appeals                     3/10/2015 10:55:48 AM
                 for the                                  CATHY S. LUSK
                                                              Clerk
        Twelfth District of Texas
              Tyler, Texas


                  REX SMITH
                                             Appellant

                         v.

    KELLY DAVIS AND AMBER DAVIS
                                             Appellees



   Appealed from the 294th Judicial District Court
             Van Zandt County, Texas


APPELLANT’S MOTION TO EXTEND REHEARING
           RESPONSE DEADLINE

                              Jeffrey C. Irion
                              Texas Bar No. 10413500
                              240 S. Old Gun Barrel Lane
                              P. O. Box 5027
                              Gun Barrel City, Texas 75147
                              Telephone: 903-887-4050
                              Facsimile: 866-422-8403
                              jirionattorney@aol.com

                              Greg Smith
                              Texas Bar No. 18600600
                              RAMEY & FLOCK, P.C.
                              100 E. Ferguson, Suite 500
                              Tyler, Texas 75702
                              Telephone: 903-597-3301
                              Facsimile: 903-597-2413

                              ATTORNEYS FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:


       Appellant, Rex Smith, asks the Court to extend the rehearing response deadline by 14

days to and including March 30, 2015.

                                            1.
                             Information Required By Rule 10.5,
                                      Tex. R. App. P.

       The following information supports this request.

       (i)     Appellant’s rehearing response deadline is currently due to be filed on March 16,

               2015.

       (ii)    Appellant asks that the deadline for filing his rehearing response be extended by

               an additional 14 days to and including Monday, March 30, 2015.

                                             2.
                            Facts Explaining the Need to Extend
                               Rehearing Response Deadline

       Counsel is unable to prepare an adequate rehearing response and obtain the necessary

client approval by the current due date, because of the following reasons: Greg Smith’s available

time between now and March 23 is reserved for preparation and filing of the Respondents’

Merits Brief in the Texas Supreme Court, in No. 13-0986, Helfand v. Southwestern Energy Production

Company, defending this Court’s decision. The March 23 deadline in the Helfand appeal is not

extendable.

                                                3.

       This motion is not sought solely for delay, but in the interest of justice and to ensure that

the Appellant’s response to Appellees’ Motion for Rehearing sufficiently aids the Court’s

decisional process.




                                                1
                                               4.

       Appellees oppose this request.

                                    Conclusion and Prayer

       Appellant, Rex Smith, prays that the Court would extend the rehearing response deadline

by 14 additional days, to and including March 30, 2015.

                                                    Respectfully submitted,

                                                    Jeffrey C. Irion
                                                    Texas Bar No. 10413500
                                                    240 S. Old Gun Barrel Lane
                                                    P. O. Box 5027
                                                    Gun Barrel City, Texas 75147
                                                    Telephone: 903-887-4050
                                                    Facsimile: 866-422-8403
                                                    jirionattorney@aol.com


                                                       /s/ Greg Smith
                                                    Greg Smith
                                                    State Bar No. 18600600

                                                    RAMEY & FLOCK, P.C.
                                                    100 East Ferguson, Suite 500
                                                    Tyler, TX 75702
                                                    Telephone: (903) 597-3301
                                                    Facsimile: (903) 597-2413
                                                    gsmith@rameyflock.com

                                                    COUNSEL FOR APPELLANT,
                                                    REX SMITH




                                                2
                                      Certificate of Service

       The undersigned certifies that a copy of the above and foregoing document was served

upon counsel for Appellees in accordance with the applicable Texas Rules of Civil Procedure on

this the 10th day of March, 2015, on the following:

       Via email
       S. Gary Werley, Attorney
       1840 Acton Highway
       Granbury, Texas 76049
       sgwerley@werleylaw.com



                                                        /s/ Greg Smith
                                                      Greg Smith




                                                 3